 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9    STEVEN NEIGHBORS, as Trustee of the A.
      Don WATKINS REVOCABLE TRUST                        CASE NO: 2:19-cv-00649-RSL
10    dated May 1, 2009, Restatement dated July 8,
      2011,                                              AGREED ORDER RE SUBSTITUTION
11                                                       OF COUNSEL AND STAYING
                Plaintiff                                LITIGATION
12
                vs.
13
      WASHINGTON CARE SERVICES, a
14    Washington nonprofit corporation, and
      SOUTHEAST EFFECTIVE
15    DEVELOPMENT, a Washington nonprofit
      corporation,
16
                Respondents
17

18
               This matter came before the Court on the Stipulated Motion for Substitution of Counsel
19
     and Stay of Litigation between the above-named parties (“Stipulation”). The Court having
20
     reviewed the stipulation and finding that good cause exists to grant the relief requested, it is
21

22   hereby:

23             ORDERED that the law firm of Miller Nash Graham & Dunn LLP is authorized to

24   withdraw as attorneys of record for Defendant Washington Care Services, and its withdrawal is
25   hereby effective; and it is further
26

      AGREED ORDER RE SUBSTITUTION OF COUNSEL AND STAYING
      LITIGATION
      CASE NO. 2:19-CV-00649-RSL - 1
 1          ORDERED that Daniel J. Bugbee and Dominique R. Scalia of DBS Law will substitute
 2   as Attorney of Record for McCallen & Sons, Inc., the duly appointed General Receiver over
 3
     Washington Care Services; and it is further
 4
            ORDERED that this litigation be stayed as to any action against any party until August
 5
     23, 2019, which date may be further extended pursuant to a subsequent order.
 6

 7          DONE this 26th day of June, 2019.

 8

 9

10
                                                        A
                                                        Robert S. Lasnik
11                                                      United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      AGREED ORDER RE SUBSTITUTION OF COUNSEL AND STAYING
      LITIGATION
      CASE NO. 2:19-CV-00649-RSL - 2
